993 F.2d 51
STATE OF TEXAS and Texas Department of Human Resources,Plaintiffs-Appellants,v.UNITED STATES of America and U.S. Department of Agriculture,Defendants-Appellees.
No. 91-8042.
United States Court of Appeals,Fifth Circuit.
May 27, 1993.

Edwin N. Horne, Will Pryor, Mary F. Keller, Asst. Attys.  Gen., James C. Todd, Chief Gen. Lit.  Div., Dan Morales, Atty. Gen., Austin, TX, for plaintiffs-appellants.
Katherine L. Smith, Asst. U.S. Atty., Austin, TX, Sheila Lieber, Raymond Larizza, Bruce G. Forrest, William Kanter, Civil Div., Appellate Staff, Dept. of Justice, Washington, DC, for defendants-appellees.
Appeal from the United States District Court for the Western District of Texas, James R. Nowlin, District Judge Presiding.
ON REMAND FROM THE UNITED STATES SUPREME COURT
Before JONES, Circuit Judge and PARKER*, District Judge:**
PER CURIAM:


1
The Supreme Court reversed this court's holding that under the Debt Collection Act of 1982, the State of Texas and its Department of Human Services were not liable to the United States for prejudgment interest on mail issuance losses for which the Texas Food Stamp program must reimburse the federal government.  United States v. Texas, --- U.S. ----, 113 S. Ct. 1631, 123 L. Ed. 2d 245 (1993).   The district court's judgment awarding such interest was vindicated.   There is no need to revisit this appeal insofar as we previously affirmed the remainder of the district court's decision.   We now also AFFIRM its award of prejudgment interest.


2
The judgment of the district court is AFFIRMED.



*
 Chief Judge of the Eastern District of Texas, sitting by designation


**
 Chief Judge Charles Clark was a member of the original panel but resigned from the Court on January 15, 1992 and, therefore did not participate in this decision.   This matter is being decided by quorum.  28 U.S.C. § 46(d)